DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application is granted priority as a Divisional to US 15/193712 and as a Continuation to 14/937481, 13/525225, 11/814276 and as a Continuation in Part of 11/038920.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “inlet means”, “outlet means” and “closure plate means” in claims 1 and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 7, 10-19 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Toner et al. (US 2007/0231851).
Toner et al. teach a microflow apparatus for separating biomolecules from a sample, the apparatus comprising: 
a body having a flow path defined as a cavity in a flat surface thereof through which a sample containing target biomolecules can be caused to flow (bottom layer has a cavity with where the sample flows, Fig. 8), the flow path having inlet means (slit inlet, Fig. 8), outlet means (outlet, Fig. 8) and a microchannel arrangement extending between the inlet and outlet means, which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (microchannel is formed by the cavity in the bottom layer extending from the inlet to the outlet and having separator microposts in the flow region, Fig. 8, par. 71); and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (top layer, Fig. 8; top surface is bonded to the bottom surface to create a closed chamber, par. 72);
said posts being integral with a base surface of the collection region and projecting therefrom so as to extend to the surface of the closure plate means (obstacles are part of the bottom surface and define the height of the channel, extending to the top surface, par. 71),
the posts being arranged in an irregular pattern extending laterally across the flow path in the collection region (randomly-distributed obstacles, par. 71), and 
wherein the posts are conjugated with sequestering agents that will bind with target biomolecules (obstacles coated with binding moiety, par. 71),
whereby the irregular pattern of posts creates effective capture of target biomolecules on the surfaces in the collection region (par. 73-74).
Although Toner et al. does not specifically teach interruption of straight-line flow and streamlined flow of the liquid through the region, this limitation is drawn to a functional limitation of the device that results from the irregular arrangement of posts.  The prior art must only be capable of performing any recited functional limitation.  Toner et al. teaches the same irregular pattern of posts extending laterally across the flow path as claimed and therefore is also capable of interrupting straight-line flow and streamlined flow of liquid through the region.  Furthermore, Fig. 12A and 12B illustrate the posts disrupting straight-line flow of liquid through the region.
With respect to claim 2, Toner et al. teach the base surface conjugated with sequestering agents that will bind with target biomolecules (binding moieties immobilized onto the surfaces of the device, par. 85; bottom surface coated with binding moiety, par. 89).
With respect to claim 3, Toner et al. teach the flat surface of the closure plate is conjugated with sequestering agents that will bind with target biomolecules (binding moieties immobilized on device surfaces, par. 85; top surface coated with binding moiety, par. 89).
With respect to claim 4, Toner et al. teach the microchannel comprises side walls and the side walls are conjugated with sequestering agents that will bind with target biomolecules (channel walls coated with binding moieties, par. 65).
With respect to claim 5, Toner et al. teach the biomolecules are cells (binding moiety binds to cells, par. 20, binding moiety binds to cell surface receptors, par. 71). 
With respect to claim 7, Toner et al. teach the posts are aligned substantially perpendicular to the base surface of the microchannel (Fig. 8, Fig. 11, 
With respect to claim 10, Toner et al. teach the closure plate and base surface are fabricated of moldable plastic (par. 61 and 87).
With respect to claim 11, Toner et al. teach the sequestering agents are antibodies (par. 20, 69 and 71).
With respect to claims 12 and 13, Toner et al. teach the microchannel is driven using a peristaltic pump (par. 59).
With respect to claim 14, Toner et al. teach the inlet means comprises a fluid reservoir (slit, and entrance region form a reservoir, Fig. 19, par. 78).
With respect to claim 15, Toner et al. do not specifically teach the biomolecule is recovered by cleaving the sequestering agent.  However, this limitation is intended use of the apparatus as the biomolecule nor the cleaving are considered part of the apparatus and do not impart any structural limitations on the claim.  The channel of Toner et al. is capable of containing biomolecules, sequestering agents and cleaving agents and is therefore capable of recovering biomolecules recovered by cleaving the sequestering agent as required by the claim.
With respect to claims 16 and 17, Toner et al. teach the binding moiety sequestering agent attached to the biomolecule, wherein the binding moiety is cleaved by enzymatic or chemical means (par. 92), therefore the attachment between the target biomolecule and the sequestering agent is considered to be via a linker that cleavable.
With respect to claim 18, Toner et al. do not specifically teach the flow rate through the microchannel.  The flow rate does not impart any structural limitations on the device and is considered a functional limitation of the device.  The prior art must only be capable of performing any recited functional limitation.  Toner et al. teach that variable flow rates may be accommodated by the channel (par. 56-57) and the flow rate is dependent on the speed of the pump.  Therefore, the flow channel of Toner et al. is capable of accommodating flow rates of 0.1 to 2 mm/s and meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toner et al. (US 2007/0231851), as applied to claim 1, in view of Prentiss et al. (US 2002/0166760).
Toner et al. teach a channel having a randomly arranged array of posts, but fail to teach the posts having at least 3 different cross-sectional sizes.
Prentiss et al. teach a channel having an array of randomly arranged posts having different sizes and shapes (par. 65), in order to provide manipulation of biological or chemical species in a channel using a magnetic field.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include posts taught by Toner et al., having different sizes as taught by Prentiss et al. because Toner et al. is generic with respect to the random arrangement of posts and one having ordinary skill in the art would have been motivated to use random arrangement techniques known in the art as demonstrated by Prentiss. 
Toner et al. in view of Prentiss et al. do not specifically teach posts having three different cross-sectional sizes. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 6 are for any particular purpose or solve any stated problem, and the prior art teaches that the number of cross-sectional sizes may be varied depending on the desired spacing and size of the largest cell in the liquid.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the cell capture array art.

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toner et al. (US 2007/0231851), as applied to claim 1, in view of Kutryk et al. (US 2002/0049495).
Toner et al. teach antibody sequestering agents immobilized to the obstacles (par. 85) and a PEG coating on the flow channel (par. 64), but fail to teach the sequestering agents covalently immobilized via PEG.
Kutryk et al. teach antibody sequestering agents are covalently immobilized to a surface via bifunctional coupling agents or PEG linkers (par. 75), in order to provide coating of an antibody on a medical device (par. 17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to immobilize the antibody taught by Toner et al., via a bifunctional or PEG linker as taught by Kutryk et al. because Toner et al. is generic with respect to how the antibodies are immobilized to the obstacles and one would be motivated to use the appropriate attachment for immobilization of the antibody.  Furthermore Toner et al. teach that PEG is advantageous to reduce non-specific binding to the surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13-15, 17, 21, 22, 26, 28 and 34 of U.S. Patent No. 7,695,956 (‘956) in view of Toner et al. (US 2007/0231851). 
‘956 recites a microflow apparatus for separating biomolecules from a liquid sample, the apparatus comprising:
a body having a flow path defined as a cavity in a flat surface thereof (claim 1) through which such a sample containing a target biomolecule can be flowed (claim 30), the flow path having inlet means, outlet means and a microchannel arrangement extending between the inlet and outlet means which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (claim 1), and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (claim 1),
the posts projecting from the base so as to extend to the surface of the closure plate means (claim 15),
the posts being arranged in an irregular pattern extending laterally across the flow path in the collection region so as to interrupt straight-line flow and streamlined flow of liquid through the region (claims 1, 21 and 22).
‘956 fails to recite posts being integral with a base surface of the collection region, the posts conjugated with sequestering agents and disruption of streamlined flow through the collection region creates effective capture of target biomolecules on the surfaces of the collection region.
Toner et al. teach a microflow apparatus for separating biomolecules from a sample, the apparatus comprising: 
a body having a flow path defined as a cavity in a flat surface thereof through which a sample containing target biomolecules can be caused to flow (bottom layer has a cavity with where the sample flows, Fig. 8), the flow path having inlet means (slit inlet, Fig. 8), outlet means (outlet, Fig. 8) and a microchannel arrangement extending between the inlet and outlet means, which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (microchannel is formed by the cavity in the bottom layer extending from the inlet to the outlet and having separator microposts in the flow region, Fig. 8, par. 71); and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (top layer, Fig. 8; top surface is bonded to the bottom surface to create a closed chamber, par. 72);
said posts being integral with a base surface of the collection region and projecting therefrom so as to extend to the surface of the closure plate means (obstacles are part of the bottom surface and define the height of the channel, extending to the top surface, par. 71),
the posts being arranged in an irregular pattern extending laterally across the flow path in the collection region (randomly-distributed obstacles, par. 71), and 
wherein the posts are conjugated with sequestering agents that will bind with target biomolecules (obstacles coated with binding moiety, par. 71),
whereby the irregular pattern of posts creates effective capture of target biomolecules on the surfaces in the collection region (par. 73-74), in order to provide a flow channel that effectively captures target biomolecules flowing therethrough.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the posts recited by ‘956, integrated with the base surface of the collection region and conjugated with sequestering agents as taught by Toner et al., in order to provide ease of fabrication of the posts and provide increased capture of target biomolecules in the channel by conjugating the posts with sequestering agents
Although ‘956 in view of Toner et al. do not specifically teach interruption of straight-line flow and streamlined flow of the liquid through the region, this limitation is drawn to a functional limitation of the device that results from the irregular arrangement of posts.  The prior art must only be capable of performing any recited functional limitation.  Toner et al. teaches the same irregular pattern of posts extending laterally across the flow path as claimed and therefore is also capable of interrupting straight-line flow and streamlined flow of liquid through the region.  Furthermore, Fig. 12A and 12B illustrate the posts disrupting straight-line flow of liquid through the region.
With respect to claims 2-4, ‘956 recites a sequestering agent attached to the surface of the microchannel (claim 26), but does not specifically state sequestering agents attached to the base surface, closure plate and side walls.
Toner et al. teach the base surface and closure plate conjugated with sequestering agents that will bind with target biomolecules (binding moieties immobilized onto the surfaces of the device, par. 85; top and bottom surfaces coated with binding moiety, par. 89) and the side walls conjugated with sequestering agents (par. 65), in order to capture target biomolecules.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the apparatus of ‘956, attachment of sequestering agents to both the base, closure plate and sidewalls of the flow channel as taught by Toner et al., in order to provide increased capture surfaces for the target biomolecule resulting in effective capturing of the target.
With respect to claim 5, ‘956 recites the target biomolecule being a cell (claim 34).
With respect to claim 6, ‘956 recites the posts having at least about 3 different cross sectional sizes (claim 17).
With respect to claim 7, ‘956 recites the posts aligned substantially perpendicular to the base surface of the microchannel (claim 14).
With respect to claims 10 and 19, ‘956 recites the closure plate and base surface fabricated of a moldable plastic (claims 2 and 3).
With respect to claim 11, ‘956 recites the sequestering agents being antibodies (claim 28).
With respect to claim 14, ‘956 recites the inlet means comprising a fluid reservoir (well, claim 13).
With respect to claim 15, ‘956 do not specifically recite the biomolecule is recovered by cleaving the sequestering agent.  However, this limitation is intended use of the apparatus as the biomolecule nor the cleaving are considered part of the apparatus and do not impart any structural limitations on the claim.  The channel of ‘956 is capable of containing biomolecules, sequestering agents and cleaving agents and is therefore capable of recovering biomolecules recovered by cleaving the sequestering agent as required by the claim.
With respect to claim 18, ‘956 recites the flow within the microchannel is 0.1 to 2mm/s (claim 39).
 
Claims 1-7, 11, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 10, 13, 17, 19 and 21 of U.S. Patent No. 8,158,410 (‘410) in view of Toner et al. (US 2007/0231851). 
‘410 recites a microflow apparatus for separating biomolecules from a liquid sample, the apparatus comprising:
a body having a flow path defined as a cavity in a flat surface thereof (claim 1) through which such a sample containing a target biomolecule can be flowed (claim 19), the flow path having inlet means, outlet means and a microchannel arrangement extending between the inlet and outlet means which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (claim 1), and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (claim 13),
the posts being arranged in an irregular pattern extending laterally across the flow path in the collection region so as to interrupt straight-line flow and streamlined flow of liquid through the region (claim 1 and promotes swirling and eddies, claim 6).
‘410 fails to recite posts being integral with a base surface of the collection region and projecting therefrom so as to extend to the surface of the closure plate, the posts conjugated with sequestering agents and disruption of streamlined flow through the collection region creates effective capture of target biomolecules on the surfaces of the collection region.
Toner et al. teach a microflow apparatus for separating biomolecules from a sample, the apparatus comprising: 
a body having a flow path defined as a cavity in a flat surface thereof through which a sample containing target biomolecules can be caused to flow (bottom layer has a cavity with where the sample flows, Fig. 8), the flow path having inlet means (slit inlet, Fig. 8), outlet means (outlet, Fig. 8) and a microchannel arrangement extending between the inlet and outlet means, which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (microchannel is formed by the cavity in the bottom layer extending from the inlet to the outlet and having separator microposts in the flow region, Fig. 8, par. 71); and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (top layer, Fig. 8; top surface is bonded to the bottom surface to create a closed chamber, par. 72);
said posts being integral with a base surface of the collection region and projecting therefrom so as to extend to the surface of the closure plate means (obstacles are part of the bottom surface and define the height of the channel, extending to the top surface, par. 71),
the posts being arranged in an irregular pattern extending laterally across the flow path in the collection region (randomly-distributed obstacles, par. 71), and 
wherein the posts are conjugated with sequestering agents that will bind with target biomolecules (obstacles coated with binding moiety, par. 71),
whereby the irregular pattern of posts creates effective capture of target biomolecules on the surfaces in the collection region (par. 73-74), in order to provide a flow channel that effectively captures target biomolecules flowing therethrough.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the posts recited by ‘410, integrated with the base surface of the collection region and conjugated with sequestering agents as taught by Toner et al., in order to provide ease of fabrication of the posts and provide increased capture of target biomolecules in the channel by conjugating the posts with sequestering agents
Although ‘410 in view of Toner et al. do not specifically teach interruption of straight-line flow and streamlined flow of the liquid through the region, this limitation is drawn to a functional limitation of the device that results from the irregular arrangement of posts.  The prior art must only be capable of performing any recited functional limitation.  Toner et al. teaches the same irregular pattern of posts extending laterally across the flow path as claimed and therefore is also capable of interrupting straight-line flow and streamlined flow of liquid through the region.  Furthermore, Fig. 12A and 12B illustrate the posts disrupting straight-line flow of liquid through the region.
With respect to claims 2-4, ‘410 recites a sequestering agent attached to the surface of the microchannel (claim 9), but does not specifically recite sequestering agents attached to the base surface, closure plate and side walls.
Toner et al. teach the base surface and closure plate conjugated with sequestering agents that will bind with target biomolecules (binding moieties immobilized onto the surfaces of the device, par. 85; top and bottom surfaces coated with binding moiety, par. 89) and the side walls conjugated with sequestering agents (par. 65), in order to capture target biomolecules.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the apparatus of ‘410, attachment of sequestering agents to both the base, closure plate and sidewalls of the flow channel as taught by Toner et al., in order to provide increased capture surfaces for the target biomolecule resulting in effective capturing of the target.
With respect to claim 5, ‘410 recites the target biomolecule being a cell (claim 21).
With respect to claim 6, ‘410 recites the posts having at least about 3 different cross sectional sizes (claim 1).
With respect to claim 7, ‘410 recites the posts aligned substantially perpendicular to the base surface of the microchannel (claim 2).
With respect to claim 11, ‘410 recites the sequestering agents being antibodies (claim 21).
With respect to claim 14, ‘410 recites the inlet means comprising a fluid reservoir (well, claim 17).
With respect to claim 15, ‘410 do not specifically recite the biomolecule is recovered by cleaving the sequestering agent.  However, this limitation is intended use of the apparatus as the biomolecule nor the cleaving are considered part of the apparatus and do not impart any structural limitations on the claim.  The channel of ‘410 is capable of containing biomolecules, sequestering agents and cleaving agents and is therefore capable of recovering biomolecules recovered by cleaving the sequestering agent as required by the claim.
With respect to claim 18, ‘410 recites the flow within the microchannel is 0.01 to 100 mm/s, which encompasses the recited range of 0.1 to 2 mm/s (claim 1).

Claims 1-7, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and 12 of U.S. Patent No. 9,212,977 (‘977) in view of Toner et al. (US 2007/0231851). 
‘977 recites a microflow apparatus for separating biomolecules from a liquid sample, the apparatus comprising:
a body having a flow path defined as a cavity in a flat surface thereof (claim 1) through which such a sample containing a target biomolecule can be flowed (claim 12), the flow path having inlet means, outlet means and a microchannel arrangement extending between the inlet and outlet means which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (claim 1), and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (claim 6),
the posts being integral with a base surface of the collection region and projecting therefrom to extend to the surface of the closure plate means (claims 1 and 7, posts affixed to plate at distal ends indicates that the posts extend toward the closure plate) arranged in an irregular pattern extending laterally across the flow path (claim 1).
‘977 fails to recite the posts conjugated with sequestering agents, the posts interrupting straight-line flow and streamlined flow of liquid through the region and disruption of streamlined flow through the collection region creates effective capture of target biomolecules on the surfaces of the collection region.
Toner et al. teach a microflow apparatus for separating biomolecules from a sample, the apparatus comprising: 
a body having a flow path defined as a cavity in a flat surface thereof through which a sample containing target biomolecules can be caused to flow (bottom layer has a cavity with where the sample flows, Fig. 8), the flow path having inlet means (slit inlet, Fig. 8), outlet means (outlet, Fig. 8) and a microchannel arrangement extending between the inlet and outlet means, which microchannel arrangement includes a collection region with a plurality of transverse separator posts located in the region (microchannel is formed by the cavity in the bottom layer extending from the inlet to the outlet and having separator microposts in the flow region, Fig. 8, par. 71); and 
closure plate means having a flat surface that abuts the body flat surface and closes the flow path cavity (top layer, Fig. 8; top surface is bonded to the bottom surface to create a closed chamber, par. 72);
said posts being integral with a base surface of the collection region and projecting therefrom so as to extend to the surface of the closure plate means (obstacles are part of the bottom surface and define the height of the channel, extending to the top surface, par. 71),
the posts being arranged in an irregular pattern extending laterally across the flow path in the collection region (randomly-distributed obstacles, par. 71), and 
wherein the posts are conjugated with sequestering agents that will bind with target biomolecules (obstacles coated with binding moiety, par. 71),
whereby the irregular pattern of posts creates effective capture of target biomolecules on the surfaces in the collection region (par. 73-74), in order to provide a flow channel that effectively captures target biomolecules flowing therethrough.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include conjugate to the posts recited by ‘977, sequestering agents as taught by Toner et al., in order to provide ease of fabrication of the posts and provide increased capture of target biomolecules in the channel by conjugating the posts with sequestering agents
Although ‘977 in view of Toner et al. do not specifically teach interruption of straight-line flow and streamlined flow of the liquid through the region, this limitation is drawn to a functional limitation of the device that results from the irregular arrangement of posts.  The prior art must only be capable of performing any recited functional limitation.  Toner et al. and ‘977 teach the same irregular pattern of posts extending laterally across the flow path as claimed and therefore is also capable of interrupting straight-line flow and streamlined flow of liquid through the region.  Furthermore, Fig. 12A and 12B illustrate the posts disrupting straight-line flow of liquid through the region.
With respect to claims 2-4, ‘977 recites a sequestering agent attached to the surface of the microchannel (claim 4), but does not specifically recite sequestering agents attached to the base surface, closure plate and side walls.
Toner et al. teach the base surface and closure plate conjugated with sequestering agents that will bind with target biomolecules (binding moieties immobilized onto the surfaces of the device, par. 85; top and bottom surfaces coated with binding moiety, par. 89) and the side walls conjugated with sequestering agents (par. 65), in order to capture target biomolecules.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the apparatus of ‘977, attachment of sequestering agents to both the base, closure plate and sidewalls of the flow channel as taught by Toner et al., in order to provide increased capture surfaces for the target biomolecule resulting in effective capturing of the target.
With respect to claim 5, ‘977 recites the target biomolecule being a cell (claim 12).
With respect to claim 6, ‘977 recites the posts having at least about 2 different cross sectional sizes (claim 1), but not at least about 3 different cross-sectional sizes. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 6 are for any particular purpose or solve any stated problem, and the prior art teaches that the number of sizes may be varied depending on the desired minimum spacing and cell size.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the array for cell capture art.
With respect to claim 7, ‘977 recites the posts aligned substantially perpendicular to the base surface of the microchannel (claim 2).
With respect to claim 15, ‘977 do not specifically recite the biomolecule is recovered by cleaving the sequestering agent.  However, this limitation is intended use of the apparatus as the biomolecule nor the cleaving are considered part of the apparatus and do not impart any structural limitations on the claim.  The channel of ‘977 is capable of containing biomolecules, sequestering agents and cleaving agents and is therefore capable of recovering biomolecules recovered by cleaving the sequestering agent as required by the claim.
With respect to claim 18, ‘977 does not specifically recite the flow rate through the microchannel.  The flow rate does not impart any structural limitations on the device and is considered a functional limitation of the device.  The prior art must only be capable of performing any recited functional limitation.  ‘977 recites that flow rates between 0.5 mm/s and 5 mm/s are accommodated in the channel and is therefore considered capable of accommodating flow rates between 0.1 and 2 mm/s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/           Primary Examiner, Art Unit 1677